DETAILED ACTION
In Response to Applicant’s Remarks Filed 12/22/21
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 13-20 are pending.
Claims 1, 4-11 and 13-20 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (US 2018/0001809).  Kaneda discloses a seat back comprising a frame (fig. 2: 10), the frame comprising: a forward side and an aft side; an upper portion comprising a top end of the seat back (fig. 2: 12); and a lower portion adjacent to the upper portion (fig. 2: 11); wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 2: 12 has a larger dimension in the forward-aft direction than 10, which is how the “thickness” is measured in the present application), wherein the frame is tubular and defines a central cavity (fig. 2: both 11 and 12 are hollow elements having a central cavity, 12 is a pipe), wherein the frame support a back sheet (fig. 2: 22), wherein the back sheet is supported at the forward side of the frame (fig. 4) and such that the back sheet defines a housing area in an aft side of the seat back (as shown in fig. 4), wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame. 
As concerns claims 6 and 13, Kaneda discloses wherein the frame comprises a metal material (paragraph 0016). 
As concerns claim 7, Kaneda discloses a seat back comprising a tubular frame (fig. 2: 10), the tubular frame comprising: a forward side and an aft side; an upper portion (fig. 2: 12); and a lower portion (fig. 2: 11); wherein a distance from the forward side to the aft side is a thickness of the tubular frame, wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 2: 12 has a larger dimension in the forward-aft direction than 10), wherein the frame is tubular and defines a central cavity (fig. 2: both 11 and 12 are hollow elements having a central cavity, 12 is a pipe), wherein the frame supports a back sheet (fig. 2: 22), wherein the back sheet is supported at the forward side of the frame (fig. 4) and such that the back sheet defines a housing area in an aft side of the seat back (as shown in fig. 4), wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame.
As concerns claim 8, Kaneda discloses a seat base (fig. 1: 3), and wherein the seat back is joined to the seat base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinard et al. (WO 2018/009201) (“Kinard”) in view of Grammer (DE 20109666) or Kmeid (WO 2009/0149177).  Kinard teaches a frame, the frame (fig. 1: 18) comprising: a forward side .
Kinard fails to teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5a) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular in order to provide a light weight frame.
As concerns claim 4, Kinard, as modified, teaches wherein the upper portion of the frame extends vertically at a non-zero angle relative to the lower portion of the frame (as shown in fig. 1).
As concerns claim 5, Kinard, as modified, teaches a reinforcing member (fig. 5: 32) reinforcing at least a portion of the upper portion of the frame.
As concerns claim 7, Kinard teaches a seat back frame (fig. 1: 18a, 18c) comprising: a forward side; an aft side; an upper portion; and a lower portion, wherein a distance from the forward side to the aft side is a thickness of the frame, and wherein the thickness of the upper portion of the tubular frame is less than the thickness of the lower portion of the tubular frame (fig. 1 shows 18a has a greater thickness at the lower portion and a lesser thickness at the upper portion of the frame, in similar fashion to the present application) wherein the frame supports a back sheet (fig. 1: shown between side frame members 18a), wherein the back sheet is supported at the forward side of the frame (fig. 1) and such that the back sheet defines 
Kinard fails to teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5a) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular in order to provide a light weight frame.  
As concerns claim 8, Kinard, as modified, teaches a seat base (fig. 1: 16a) and wherein the seat back is joined to the seat base. 
As concerns claim 9 and 10, Kinard, as modified, teaches a reinforcing member (fig. 5: 32) joined to at least a portion of the upper portion of the tubular frame, and wherein the reinforcing member comprises at least one of a doubler (fig. 6 shows that the composite sides 74 and 76 act as a “doubler” under broadest reasonable interpretation) joined by mechanical fasteners (paragraph 0045). 
As concerns claim 11, Kinard, as modified, teaches wherein the upper portion of the tubular frame extends vertically at a non-zero angle relative to the lower portion of the tubular frame such that the upper portion of the tubular frame extends forward relative to the lower portion of the tubular frame (as shown in Kinard, fig. 1).
As concerns claim 13, Kinard, as modified, does not expressly teach wherein the frame is made of metal.  However, Kmeid teaches wherein the seat back passenger frame is made of metal (paragraph 0003).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to construct the frame from metal in order to provide the structural characteristics desired.

Alternatively, for purposes of compact prosecution, claims 1, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGibbin (US 2017/0217347) in view of Grammer (DE 20109666) or Kmeid (WO 2009/0149177).  McGibbin teaches a seat back comprising a frame (fig. 2: 34), the frame comprising: a forward side and an aft side; an upper portion comprising a top end of the seat back; and a lower portion adjacent to the upper portion; wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 2: 34 has a larger dimension in the forward-aft direction at a lower portion compared to the portion above the cross brace), wherein the frame supports a back sheet (fig. 2: 36), wherein the back sheet is supported at the forward side of the frame (fig. 2) and such that the back sheet defines a housing area in an aft side of the seat back (as shown in fig. 5), wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame.
McGibbin does not expressly teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5a) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular in order to provide a light weight frame.
As concerns claim 5, McGibbin, as modified, teaches a reinforcing member reinforcing at least a portion of the upper portion of the frame (fig. 2 shows a cross brace between sides 34).
As concerns claim 7, McGibbin teaches a seat back comprising a frame (fig. 2: 34), the  frame comprising: a forward side and an aft side; an upper portion; and a lower portion; wherein a distance from the forward side to the aft side is a thickness of the tubular frame, wherein a thickness of the upper portion of the frame is less than a thickness of the lower portion of the frame (fig. 2: 34 has a larger dimension in the forward-aft direction at a lower portion than above the cross brace), wherein the frame supports a back sheet (fig. 2: 36), wherein the back sheet is supported at the forward side of the frame (fig. 2) and such that the back sheet defines a 
McGibbin does not expressly teach wherein the frame is tubular.  However, Grammer (fig. 5) and Kmeid (fig. 5a) teach tubular seat back frames for passenger seats, as is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to make the seatback frame tubular in order to provide a light weight frame.
As concerns claim 8, McGibbin, as modified, teaches wherein the seat back is joined to a seat base (fig. 1: 20). 

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson, Jr. (WO 2013/142773) (“Carson”) in view of Kaneda (US 2018/0001809), Kinard et al. (WO 2018/009201) (“Kinard”), or McKibbin et al. (US 2017/0217347) (“McGibbin”).  Carson discloses a passenger seat comprising a seat back, the seat back comprising a hollow frame (fig. 1: 110), the hollow frame comprising: a forward side (figs. 1, 4: 111 facing away from the viewer in fig. 1); an aft side; and a central cavity (fig. 1: shown between 131) defined within the hollow frame, wherein a distance from the forward side to the aft side is a thickness of the hollow frame, and wherein at least a portion of the aft side of the hollow frame defines an aperture providing access to the central cavity (the rear side is open to the central cavity).
Carson does not teach a back sheet supported by the tubular frame.  However, Kaneda (fig. 2:22), Kinard (fig. 1: shown between frame members 18a) and McGibbin (fig. 2: 36) each teach a back sheet, wherein the back sheet is supported at the forward side of the frame and such that the back sheet defines a housing area in an aft side of the seat back, wherein the housing area comprises a housing area surface that is recessed within the seat back relative to the aft side of the frame.  It would have been obvious to a person having ordinary skill in the art, 
As concerns claim 15, Carson, as modified, teaches a seat base, and wherein the seat back is joined to the seat base (at the lower end 115).
As concerns claim 16, Carson, as modified, does not expressly teach wherein the thickness of the hollow frame is from about 0 mm to 70 mm.  However, this range would have been obvious to try for a person having ordinary skill in the art, at the time that the invention was filed, in order to provide the desired strength and weight for the seatback.
As concerns claim 17, Carson, as modified, teaches a reinforcing member (fig.1: 150), wherein the reinforcing member is positionable in the aperture and is joined to the hollow frame.
As concerns claim 18, Carson, as modified, does not teach wherein the hollow frame further comprises an upper portion and a lower portion, wherein the upper portion defines a top end of the seat back, and wherein the thickness of the upper portion of the hollow frame is less than the thickness of the lower portion of the hollow frame.  However, Kinard (fig. 1: 18a) and McGibbon (fig. 2: 34) teach a seatback frame for a passenger seat wherein the thickness of the upper portion of the hollow frame is less than the thickness of the lower portion of the hollow frame.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the hollow frame to be thicker at a lower portion in order to provide additional strength the seat frame. 
As concerns claim 19, Carson, as modified, teaches wherein the upper portion defines the aperture providing access to the central cavity (as shown in Carson, fig. 1, the upper portion includes the aperture).
As concerns claim 20, Carson, as modified, teaches wherein the entire aft side of the hollow frame defines the aperture providing access to the central cavity (as shown in fig. 1).

	 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive, in part, and moot, in remaining part.  Applicant argues that Kinard fails to teach a frame with a central cavity and a back sheet.  In the 103 rejection provided above, as well as the prior Office Action, the references of Grammer and Kmeid were used in conjunction with Kinard to teach a tubular frame having a central cavity, as Kinard is silent on the exact construction of element 18a.  Further, Kinard shows a back sheet extending between 18a (the structure depicted between elements 18a would be understood to one having ordinary skill in the art as at least one panel or sheet of some kind in order to provide support for an occupant, as 24 is only a padded cover and this structure is required to provide support for the back of a user or the back cushion).  The remainder of Applicant’s arguments are moot based on the new rejections provided, as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636